Exhibit 10.27




January 3rd, 2020


Hand Delivery


Dear Nick:


Infinera Corporation (the “Company” or “Infinera”) is pleased to extend to you
an offer to serve as the Company’s Senior Vice President, Worldwide Sales,
reporting to Tom Fallon, Infinera’s Chief Executive Officer. Subject to your
acceptance of this offer, effective January 5, 2020, and contingent on you
complying with the requirements set forth herein, you will be promoted to the
position of Senior Vice President, Worldwide Sales. This is a full-time, exempt,
professional position based in Infinera’s Sunnyvale, California headquarters.
Duties: As Senior Vice President, Worldwide Sales, you will have the duties and
responsibilities commensurate with and customarily associated with such
position, including such duties and responsibilities as reasonably assigned by
Infinera’s Chief Executive Officer. You will devote substantially all of your
time, attention and skill to such duties, except during any paid vacation and
other excused absence periods, and will use your best efforts to promote the
success of Infinera’s business.
For the duration of your term of employment with Infinera, you agree not to (a)
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration or (b) render commercial or professional
services of any nature to any person or organization, whether or not for
compensation, in each case, without the prior approval of the Chief Executive
Officer.
Work Authorization: Infinera conditions this offer upon you continuing to have
work eligibility in the U.S. and providing appropriate documentation of
authorization to work in the U.S. Infinera will apply in good faith to secure
and support an applicable employment visa (or extension of an existing visa)
that will authorize you to continue working in the U.S. In the event Infinera is
unable to secure the issuance of appropriate work authorization, Infinera has
the right to withdraw this offer.
Salary: The bi-weekly salary for this position will be $14,423.08, which is
equivalent to $375,000 on an annualized basis, less deductions and withholdings
required by law. Your salary will be paid every two weeks in accordance with
Infinera’s normal payroll practices.
Bonus Plan: For fiscal year 2020, you also will be eligible to receive an annual
target bonus of 75% of your annual base salary upon achievement of performance
objectives to be determined by the Board of Directors of Infinera (the “Board”)
or the Compensation Committee of the Board (the “Committee”), in its sole
discretion. Following the end of each performance period, the Board or
Committee, in its respective discretion, will determine the extent to which the
performance objectives relating to the bonus for that period were achieved and
the extent to which the bonus becomes earned for that period. For any fiscal
period for which you earn a bonus, you must be employed through the date that it
is paid. Any earned bonus will be paid at the same time such bonuses are paid to
other senior executives of Infinera, which is expected to occur during the
quarter following the completion of the respective period to which such
performance relates.
Benefits: As an employee of Infinera, you may be eligible to participate in
certain employee benefit arrangements, including a 401(k)-retirement savings
plan, ESPP, health, dental, vision, disability and life insurance and a flexible
spending plan, all in accordance with the terms and conditions of the applicable





--------------------------------------------------------------------------------

Exhibit 10.27


arrangement. Infinera reserves the right to modify or terminate its benefit
arrangements it offers to its employees at any time and from time to time as it
deems necessary or appropriate.
Equity Awards: Subject to the approval of the Committee and compliance with
applicable securities laws, it will be recommended that you be granted an equity
award of 47,100 restricted stock units (“RSUs”). Each RSU represents the right
to receive one share of Infinera common stock. The RSUs will be subject to the
terms and conditions of the Infinera 2016 Equity Incentive Plan (the “Equity
Plan”) and standard form of RSU agreement. The RSUs will be scheduled to vest as
to one-third of the RSUs on the one-year anniversary of the vesting commencement
date and as to one-twelfth of the RSUs per quarter over the succeeding two year
period, subject to you remaining a service provider of Infinera through each
applicable vesting date. The vesting commencement date shall be the 5th day of
the calendar month following the date your award is granted by the Committee.
Subject to the approval of the Committee and compliance with applicable
securities laws, it will be recommended that you be granted an equity award of
47,100 performance shares (“PSAs”).  Each PSA represents the right to receive
one share of Infinera common stock.  The PSAs will be subject to the terms and
conditions of the Equity Plan and standard form of PSA agreement. Subject to
achievement of one or more financial performance objectives to be determined by
the Committee in its discretion, the PSAs will vest based on meeting such
performance-based objectives and are expected to include a time-based
requirement should the performance objective be met before the performance
period established by the Committee is completed. Vesting is subject to you
remaining a service provider of Infinera through each applicable vesting date.
Severance: Subject to the approval of the Committee, you will be eligible to
enter into Infinera’s standard form of Change of Control Severance Agreement for
Section 16 officers. Further, you will be eligible to receive severance benefits
under Infinera’s Executive Severance Policy in the event you incur a qualifying
termination in accordance with the terms and conditions thereof as in effect at
the time of any such termination.
Conditions to Offer of Employment: Infinera conditions this offer upon your
providing appropriate documentation of authorization to work in the United
States. Additionally, some customers may require that employees performing
services for that customer undergo additional and ongoing background checks and
drug tests. Depending on your position at Infinera, your continued employment at
Infinera may be subject to your undergoing such checks and tests.
Policies: You acknowledge that you will comply with and be subject to all
Infinera policies, guidelines and processes in effect throughout your
employment, including but not limited to Infinera’s Code of Business Conduct and
Ethics, Insider Trading Policy, and Executive Clawback Policy. You acknowledge
that Infinera may implement, modify or revoke Infinera’s policies, guidelines
and processes from time to time, and you agree to read and comply with each
then-current policy, guideline and/or process.
At-Will Employment: If you accept this offer, your employment with Infinera will
be “at-will”. This means that your employment with Infinera will not last for
any specific period of time and either you or Infinera can terminate your
employment without notice and for any reason or for no reason at all. This
letter will reflect the final, total and complete agreement between you and
Infinera regarding how your employment may be terminated. No other agreements
exist regarding the subject of termination, except as referenced herein. Even
though your job duties, title, compensation and benefits, as well as Infinera’s
personnel policies and procedures, may change from time to time during your
tenure with Infinera, neither you nor Infinera can change the “at-will” nature
of your employment, unless you and the Chief Executive Officer of Infinera sign
a written agreement that explicitly changes your status as an “at-will”
employee. Further, upon termination of your employment with Infinera for any
reason, you will be deemed to have resigned from all officer and/or director
positions held at Infinera and its affiliates voluntarily, without any further
required action by you, as of the end of your employment and you, at Infinera’s
request, will execute any documents reasonably necessary to reflect your
resignation.





--------------------------------------------------------------------------------

Exhibit 10.27


We wish to impress on you that you must not bring to Infinera any confidential
or proprietary information or material of any former employer, disclose or use
such information or material in the course of your employment with Infinera, or
violate any other obligation to your former employers.
By accepting this offer, you agree to start in your new position as Senior Vice
President, Worldwide Sales of Infinera on January 5, 2020. To indicate your
acceptance of Infinera's offer, please sign and date this letter in the space
provided below and return one copy to Brett Hooper by January 3, 2019. This
offer will lapse if you do not accept by that date. This letter supersedes and
replaces any and all prior agreements or representations, whether oral or in
writing, concerning your employment with Infinera, including without limitation
your letter agreement with Infinera dated February 1, 2019 (the “February 2019
Letter”) and your Terms and Conditions of Employment with Infinera Limited (UK)
dated May 10, 2015. For the avoidance of doubt, if you accept this offer, on
February 1, 2020, Infinera will forgive the relocation advances made to you as
originally contemplated under the February 2019 Letter.
Electronic Signatures; Counterparts: This letter agreement may be executed in
one or more counterparts, all of which, taken together, shall constitute one and
the same instrument. Electronic form signatures shall be treated as original
signatures for the purpose of enforcing this letter agreement.
We are excited by the prospect of you taking on this new key role at Infinera
and look forward to working with you! If you have any questions, please feel
free to contact me.


Sincerely,




Brett Hooper
Chief Human Resources Officer
Infinera






I, _________________________________, have read this letter and understand its
terms. By signing below, I accept the offer of employment this letter makes and
acknowledge and agree to the terms and conditions set forth in this letter.
_______________________________________    ___________________________________________
Signature                    Date
 







